Title: John Adams to Abigail Adams, 4 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feb. 4. 1783

Your two Letters concerning Mr. Tyler are never out of my Mind. He is of a very numerous Family and Connection in Boston who have long had great Influence in that Town and therefore if his Education has been regular to the Bar, as it must have been if he followed his Studies regularly, under two Such Masters as Mr. Dana and Mr. Angier, if he has been admitted and Sworn with the Consent and Recommendation of the Bar, and if he has Health, Talents, and Application and is a Speaker, his Relations will easily introduce him to full Business.
But I dont like the Trait in his Character, his Gaiety. He is but a Prodigal Son, and though a Penitent, has no Right to your Daughter, who deserves a Character without a Spot. That Frivolity of Mind, which breaks out into Such Errors in Youth, never gets out of the Man but Shews itself in some mean Shape or other through Life. You seem to me to have favoured this affair much too far, and I wish it off.
Nevertheless, I cannot Judge, you have not furnished me with Facts enough for the Purpose. I must Submit, my Daughters Destiny, to Her own Judgment and her own Heart, with your Advice and the Advice of our Parents and Brothers and sisters and Uncles and Aunts &c. You must endeavour to know the Opinion of the Family, and I pray a kind Providence to protect My Child.
I had flattered myself with the Hopes of a few Years of the society of this Daughter, at her Fathers House. But if it must be otherwise I must Submit.
I am So uneasy about this Subject, that I would come instantly home, if I could with decency. But my Dutch Treaty is not yet exchanged, I have not yet taken Leave of their High Mightinesses, nor of the Court, nor have I yet signed all the Obligations for the Loan: So that I dont See how I can possibly, come home without first returning to the Hague. There are other Subjects too about which I am not on a Bed of Roses. The Revocation of my Commission to make a Treaty of Commerce with G. Britain without assigning any Reason, is an affront to me and a Stain upon my Character that I will not wear one Moment longer than is indispensably necessary for the public Good. And therefore I will come home, whether my Resignation is accepted or not, unless my Honour is restored. This can be but one Way, in Europe, and that is by Sending me a Renewal of the Commission. This I have no Idea will be done: because the Forest is laid wide open for the Game and all the Hounds of Faction will be let loose at the Halloo of the Sportsman. I will have no share in the Chase. I am weary to death of a Residence in Europe, and so would you be. You have no Idea of it. Mrs. Jay can tell you. This Lady is as weary as is possible, and you would be more so.
If it were only an Affair of myself and my Family, I would not accept a Commission if sent. But I consider it a public Point of Honour. An infamous Attack has been made upon me, only Doing my Duty, or rather an Attack has been made upon the Fisheries, the Missisippi and the Western Lands, through my Sides. I have totally defeated the Attack upon those Great Objects and I Say the Honour the Dignity and future Safety of the United States depend are interested in restoring that Commission to me, that future Attacks of the same Kind may be discouraged, and future Servants of the Publick protected. And I have Sworn that Justice Shall be done in this Case somehow or other. The Public Voice shall pronounce the Righteous sentence, if Congress does not.
If therefore Congress should renew my Commission to the make a Treaty of Commerce with G. B., come to me, with your Daughter if she is not too much engaged, and master Tommy. Send Charles to his Uncle Shaw or some school and let any Body draw upon me for his support. I do not however believe, Congress will send me such a Commission, and if not I shall have my Daughter by her Hand before she gives it away, at the Blue Hills at the latest by Mid summer. Endeavour to learn what passes upon the subject in Congress and write it to me for my Guidance. You may write by Way of England, Holland, France or Spain. Send under Cover however to some other Friend.

I Shall Send Johnny home to Colledge, I believe. Bring him certainly with me if I come, as I expect and hope. Yours forever.

